Citation Nr: 1225213	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for pulmonary asbestosis.

2.  Entitlement to an initial compensable disability rating for service-connected reactive airway disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbosacral strain.

5.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2000.  Prior to that time, he was a member of a reserve unit with periods of active duty training from June 12, 1996, to August 7, 1996, December 5, 1998, to December 19, 1998, and from February 12, 1998, to May 1, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in which the Veteran was denied service connection for, among other things, TMJ, pulmonary asbestosis, and a right shoulder disability.  That decision also awarded service connection for reactive airway disease, rated as noncompensably disabling, a left knee anterior cruciate ligament deficiency, rated as 10 percent disabling, and a lumbosacral strain, rated as 20 percent disabling.  A temporary total rating was also assigned for the Veteran's left knee disability from March 14, 2007, to April 30, 2007, under the provisions of 38 U.S.C.A. § 4.30.  (It appears as though the temporary 100 percent rating was later extended through September 30, 2007.)  The Veteran filed a notice of disagreement (NOD) in March 2008 as to the RO's denial of service connection for TMJ, pulmonary asbestosis, and a right shoulder disability, the disability ratings assigned in connection with his awards of service connection, and the effective dates of the temporary 100 percent rating.

A Statement of the Case (SOC) was issued in January 2009 and the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) the following month, indicating his desire to appeal all issues listed in the SOC.  In a December 2010 statement, the Veteran's representative withdrew the appeal with regard to the effective dates of the Veteran's temporary 100 percent rating, stating the Veteran was satisfied with the assigned dates.  In a December 2011 response to a November 2011 Supplemental SOC (SSOC), the Veteran's representative indicated the Veteran's desire to withdraw his appeal as to the issue of entitlement to service connection for a right shoulder disability.  Accordingly, as those appeals were withdrawn before they were certified to the Board, they are not currently before the Board.

On March 30, 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned.  A transcript of that hearing is also of record. 

The decision below addresses the issue of entitlement to service connection for pulmonary asbestosis.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2012 hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for pulmonary asbestosis.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for pulmonary asbestosis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for pulmonary asbestosis.  He perfected his appeal of that issue in February 2009.  In March 2012, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran testified via a videoconference hearing before the undersigned.  During that hearing, the Veteran stated that he no longer wished to pursue his appeal as to the issue of service connection for pulmonary asbestosis.

The Board finds that the Veteran has expressed his desire to withdraw his appeal as to the issue of service connection for pulmonary asbestosis currently before the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for pulmonary asbestosis.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of that issue.  


ORDER

The appeal is as to the issue of entitlement to service connection for pulmonary asbestosis dismissed.



REMAND

The last VA compensation examinations concerning the Veteran's service-connected left knee, low back, and reactive airway disease disabilities were conducted in July 2008.  During his March 2012 hearing, the Veteran asserted that his service connected disabilities had steadily increased in severity since the last VA examinations were conducted.  He indicated increased pain and decreased activities on account of his pain and respiratory problems.  He also stated that he was scheduled to see his doctor in April or May regarding his respiratory condition.

VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, in consideration of the statements made by the Veteran during his March 2012 hearing, the Board finds it necessary to remand the claims of entitlement to higher initial ratings for the Veteran's service-connected left knee and low back disabilities and his reactive airway disease for the Veteran to be scheduled for another VA examination(s) to determine the current severity of his service-connected disabilities, as it appears that the Veteran may have experienced an increase in the severity of his symptoms since the July 2008 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Examinations are also necessary given that nearly four years have passed since the most recent compensation examinations were conducted.  The evidence has become stale, at least as it pertains to the current levels of disability.  

Further, the Board notes that during his March 2012 hearing, the Veteran indicated that he had not worked for seven years, possibly on account, at least in part, of his service-connected disabilities.  This statement raises a question as to whether the Veteran may be entitled to a total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that the issue of entitlement to TDIU is "not a separate claim for benefits," but is "part of a claim for increased compensation").  Given the Veteran's statements, as part of the examination(s) to be afforded on remand, the examiner should specifically assess the Veteran's employability based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist also require "mak[ing] reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

As noted above, the Veteran indicated during his March 2012 hearing that he was to be scheduled for an appointment in April or May, apparently for an annual physical.  The Veteran did not indicate whether the appointment was with VA or with a private provider.  On remand, the Veteran should be contacted with a request that he provide the full name and address for the physician or facility from which he received treatment in April or May 2012, as well as the specific date of examination.  If that examination was conducted at a private facility, following receipt of the necessary authorization for release of such private medical records to VA, the agency of original jurisdiction (AOJ) should attempt to obtain any identified private treatment records.  

A review of the record also shows the Veteran is regularly seen at the Iowa City, Iowa, VA medical center (VAMC) and the Cedar Rapids, Iowa, VA community based outpatient clinic (CBOC).  Records from those facilities dated through October 2011 have been associated with the claims folder.  On remand, a query should be made for any relevant records dated since October 2011 for the Veteran from those facilities.

As to the Veteran's claim of service connection for TMJ, the evidence of record contains a diagnosis of left TMJ disk dislocation.  The Veteran states that while stationed with the 85th MP company at Schofield Barracks in Hawaii in or around August 2000, he was assaulted by another soldier while off base.  Specifically, the Veteran reports that he was punched in the face three times and shortly after that happened, he began experiencing problems with his jaw in that it would lock in an open position.

A review of the Veteran's STRs shows that in May 2000, the Veteran presented with complaints of occasional jaw pain, stating that that his teeth did not come together correctly.  At that time, he had no complaints of TMJ, popping, clicking, or crepitus on auscultation.  He denied having any trauma to his face.  Previous complaints of the lower jaw locking open were referenced.  An August 2000 dental treatment entry indicates that the Veteran's jaw would lock in the open position.  It was noted that he needed a maxillary advancement.  No mention of any facial trauma was made.

The Veteran was afforded a VA examination in connection with his claim in June 2008.  He relayed to the examiner that he was struck three times in the face in September or October 2000 by "a fellow platoon member."  The examiner opined that the cause of the Veteran's left TMJ disk dislocation was more likely than not a traumatic event.  The examiner indicated, however, that because the Veteran's STRs contained no confirmation of the alleged in-service assault, he could not affirmatively determine that the Veteran's TMJ syndrome was related to service.  

In the instant case, although as a lay person the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"), the Board finds that further development is necessary to attempt to confirm the Veteran's alleged in-service injury.  This is so because the Veteran's STRs are silent for any reported facial trauma at the time that he complained of his jaw locking.  The Veteran has also been inconsistent in reporting when the alleged in-service injury occurred and his STRs indicate complaints of locking prior to May 2000.  

Accordingly, on remand, the AOJ should request from the Veteran more detailed information regarding his alleged in-service assault, including the date of the alleged assault and the name of the alleged assailant.  After obtaining the Veteran's response, the AOJ should request the Veteran's unit records from the appropriate agency in an attempt to verify the alleged in-service assault.  In this regard, the Board notes that the Veteran has asserted that the soldier by whom he was assaulted had been reduced in rank, lost pay, and was confined to quarters for 30 days.  (During his March 2012 hearing, the Veteran indicated that the fellow soldier was confined to quarters for three months.)  The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide as detailed information as possible regarding the alleged in-service incident.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims of entitlement to higher initial ratings for his left knee, low back, and reactive airway disease.  He should be specifically asked to indicate whether he received an annual physical in April or May 2012 and, if so, should be asked to indicate where that examination was conducted.

Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records for the Veteran be provided to the AOJ.  The Veteran should be requested to sign an authorization for release of private medical records to VA, if necessary.

A query should also be made for any records for the Veteran since October 2011 from the Iowa City VAMC and the Cedar Rapids CBOC, or any other VA facility identified by the Veteran.

2.  After the development requested in paragraph 1 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbosacral strain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also determine whether degenerative disc disease (intervertebral disc syndrome) has resulted from the service-connected disorder.  

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his lumbosacral strain, the Veteran is service connected for a left knee disability, reactive airway disease, and left superficial peroneal neuropathy.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation of his service-connected left knee disability.  (This examination may be combined with the examination of the spine if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left knee disability, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disability and include range-of-motion findings.  It should be specifically noted whether the Veteran has lateral instability or subluxation, and the degree of such a problem.

The examiner should state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

(If this examination is not combined with another examination, the examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.)  

4.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation of his service-connected reactive airway disease.  (This examination may be combined with the examination of the spine and/or the left knee if the AOJ finds an examiner with ability to address all disabilities.)  

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected reactive airway disease.  All studies, tests, to include the performance of a pulmonary function test, and evaluations should be performed as deemed necessary to rate the disability under the diagnostic criteria set forth in 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  The results of any testing must be included in the examination report.

(If this examination is not combined with another examination, the examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.)  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  The AOJ should contact the Veteran and request that he provide specific details regarding his claimed in-service assault.  To the best of his knowledge, the Veteran should provide the AOJ with the full name and unit assignment of the person involved.  An approximate date of the incident should also be identified by the Veteran.  The Veteran should be asked to describe the event in detail. 

7.  The AOJ should then take the steps necessary to attempt to verify the in-service assault identified by the Veteran.  Specifically, the AOJ should contact the U.S. Army Joint Services Records Research Center (JSRRC) or other appropriate agency and ask for research of unit histories or other unit records for the 85th MP unit stationed at Schofield Barracks in Hawaii in 2000 that might serve to independently verify the Veteran's alleged in-service assault.  A records search should encompass any time period specifically identified by the Veteran.  If the search for corroborating information leads to negative results, this should be documented in the claims file.

8.  If the in-service assault is confirmed, refer the claims file to the VA examiner who examined the Veteran in June 2008, if still available, for an addendum opinion indicating whether it is at least as likely as not the Veteran's TMJ is related to service.  

(If another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order for the question set out above to be answered.)

9.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of on appeal.  The AOJ must also specifically consider whether a rating of TDIU, or whether referral for consideration of TDIU on an extraschedular basis, is warranted as part of its readjudication of the Veteran's increased rating claims.  The potential applicability of staged ratings should also be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address entitlement to TDIU if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


